Title: Acct. of the Weather in Novr. [1771]
From: Washington, George
To: 

 


Novr. 1st. Warm and pleasant—Wind being Southerly.
 


2. Very warm in the forenoon & clear, Cloudy afterwards & a good deal of Rain in the Night.
 


3. Clear and Cool, wind being fresh from the Northwest.
 


4. Clear & pleasant not being so cool as yesterday. Wind however in the same place.
 


5. Wind pretty fresh from the Northwest and Cold again.
 


6. Less Cool than the day before but the Wind in the same place.
 


7. Cloudy & very threatning Wind at No. East in the Afternoon with Rain most part of the Night.
 


8. Wind Still Eastwardly with Rain more or less all day. In the Afternoon close hard rain & brisk Wind.
 


9. Clear and Cold. Wind fresh from the Northwest.
 


10. Clear and pleasant with but little Wind.
 


11. Very pleasant and clear with the Wind what little there was of it Southerly.
 


12. Very warm, clear and pleasant. Towards Night a little lowering.
 


13. Very warm & pleasant with but little Wind.
 


14. Clear, warm, and calm in the forenoon. The Afternoon lowering with a very brisk Wind from the Southward.
 


15. A good deal of Rain fell last Night. The Wind being very high from the Southward. The day cool with the Wind fresh from the Westward.
 



16. Clear Morning and Evening, but Cloudy Midday. Wind pretty fresh from the Southwest and at Night from the Northwest.
 


17. Clear, Calm, and pleasant being tolerably warm.
 


18. Clear and pleasant but a little Cooler.
 


19. Cloudy with the Wind very fresh from the South West. About One Oclock a violent squal of Wind & Rain—clear afterwards.
 


20. Clear and Cool Wind Northerly and pretty fresh.
 


21. Clear and Cool Wind being again fresh from the Northwest.
 


22. Cool and Cloudy, with appearances of Snow but none fell.
 


23. Lowering Morning, but clear and pleasant afterwards with the wind Southerly.
 


24. Clear & remarkably pleasant with but little Wind and that Southerly.
 


25. Exceeding pleasant, being quite clear and Calm.
 


26. Pleasant forenoon, but cloudy afternoon with high Wind & Rain from the Southwest in the Night.
 


27. Clear, with the Wind fresh from the Northwest.
 


28. Wind very fresh from the same point with squally Clouds.
 


29. Cloudy & very like for Snow but none fell.
 


30. Very Cloudy with some rain but tolerably pleasant afterwards.
